THE    COURT   OF   CRIMINAL   APPEALS      OF   TEXAS



TO    THE    CLERK       OF   THE
COURT       OF    CRIMINAL      APPEALS
P.O.BOX          12308
CAPITOL          STATION
AUSTIN,          TEXAS    78711




RR:    PD-1325-14,            NOBLE   LEE BARRETT JR      V    STATE,

      COA        No.    12-13-00185-CR


      This letter is in reference to the aboved numbered and styled

cause,      seeking information on the status on my Petition For

Discretionary review that was received,                        and filed by this court

on November 14,               2014,   as of this day I have not been notified by

the court whether it was granted,                    deni-ed, or whether a hearing is

scheduled          in    this   cause.


      So would you please inform me as to the status of by (PDR) so

I can properly toll my time,                    and also to be able to prepare for a

hearing if the court has assigned such action.

                                                              THANKING       YOU    IN    ADVANCE,




                                                              NOBLE    LEE    BARRETT,          JR.




                                                         . NOBLE       LEE    BARRETT,          JR.
                                                              TDCJ-ID     NO.      1858564
        RECEIVED IN                                           ALLEN    POLUNSKY          UNIT

COURT OF CRIMINAL APPEALS                                     3872    F.M.    350    SOUTH
                                                              LIVINGSTON,          TEXAS    77351

         AUG 28 2015

     Abe! Acosta, Clerk

                                             page (l)-of-(l)